The administratrix of J. D. Ambrose sued B. S. Ambrose for-$100, her claim being, in substance, as follows: Two parcels of land were for sale, one at $1,500, the other at $900. They would not be sold without selling both. B. S. Ambi’ose wanted to buy the land, but his father would furnish only $1,500, and h.e procured his brother J. D. to buy the second place and give his notes for $900, upon the oral agreement that he was to pay only $800 for it and B. S. would pay him the $100 difference. Plaintiff has paid off' the notes for $900 since the death of J. D., and defendant refuses to pay the $100. There were pleas of the general issue and the statute of frauds. On conflicting evidence the jury found for the plaintiff) and defendant’s motion on the general grounds for a new trial was overruled.